                                                                \Va lker G . I larm a11, J r.
1~HE HARMAN FIRM, LLP
Attorneys&. Co1111sc•lnrs t\r Law
W\\'W.theha rnrnnti rm.com




February 20, 2020


VIAECF
Hon . Alvin I{. Hellerstein
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY I OOOi


Re:     Xianlin Zeng a/k/a Aimee Zane v. New York City Housing Authority,                  18   CV
12008



Dear Judge Hellerstein:


The parties respectfully submit this joint letter to request a 60-day extension of fact discovery,
which is currently set to conclude on February 28, 2020, to adjourn the March 1s, 2020 status
conference, and to refer this case to Magistrate Judge Cott for a settlement conference.

The parties anticipate that they will be unable to complete fact discovery by its presently
scheduled conclusion, as there are several outstanding depositions, and Plaintiffs counsel,
Walker G. Harman, Jr., has been out of the country, and Defendant's counsel, Jane Lippman,
will soon be periodically absent to care for an ill family member. The new deadline for the
conclusion of fact discovery would be April 28, 2020. This is the parties' first request to extend
fact discovery. There is a status conference scheduled before the Court on March 1s, 2020, at
10:00 a.m.

We also respectfully request that the Court refer the parties to Magistrate Judge Cott for a
settlement conference before the Court for the purposes of coming to a settlement agreement
before the parties conclude discovery. The parties have discussed settlement and are now
closer in terms of a settlement amount. The parties therefore believe that a settlement is
possible under the facilitation of Magistrate Judge Cott, and respectfully request that the
current status conference, set for March JS, 2020, be adjourned to another date and time after
the parties have attended a settlement conference, in the event that the case does not result in a
settlement.


                                                                      USDCSl>NY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
                                                                      DOC#:
                                                                      DATEF-IL_t_0_:2/
                                                                                    -+-2Jf.
                                                                                        - /-+-2o
                                                                                               - 2:o
                                                                                                  -
Hon. Alvin K. Hellerstein
February 20, 2020
Page 2 of 2




Thank you for Your Honor's time and attention to this matter.



Respectfully submitted,

1_))~~14~\-                                               ~IW        f.   &~
Walker G. Harman, Jr.                                    J~e E. Lippman
Edgar M. Rivera                                          Nancy M. Harnett
THE HARMAN FIRM, LLP                                     New York City Housing Authority
S81 Park Ave South, Suite 1220                           250 Broadway
New York, NY 10016                                       New York, NY 10007
(212) 425-2600                                           (212) 776-5259

Attonzeysfor Plai1lt[ff                                  A ttonzeys for Defendant

cc:     AI1 Counsel of Record (via ECF)
